          Case 5:20-cv-00618-G Document 32 Filed 12/07/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

THE GARY FAMILY TRUST ex rel.                   )
JOE L. GARY, BARBARA N. GARY,                   )
STACEY HIEBERT, AND LELAND                      )
SCOTT GARY as Co-Trustees, et al.,              )
                                                )
       Plaintiffs,                              )
                                                )
v.                                              )          Case No. CIV-20-618-G
                                                )
STEVEN T. GARY, Individually, et al.,           )
                                                )
       Defendants.                              )

                                           ORDER

       Now before the Court is Plaintiffs’ Motion to Remand (Doc. No. 14). Defendants

have responded in opposition to the Motion (Doc. Nos. 19, 20), and Plaintiffs have replied

(Doc. No. 22). Plaintiffs have also filed a supplemental brief (Doc. No. 30), which includes

additional argument and evidence supporting their Motion.1

                                SUMMARY OF THE PLEADINGS

       Plaintiffs Joe L. Gary and Barbara N. Gary (“Joe,” “Barbara,” and collectively the

“Gary Plaintiffs”) are the parents of Defendant Steven T. Gary (“Steve”) and co-trustees

of Plaintiffs The Gary Family Trust and The Dorothy Van-Noy Gary Trust (the “Trust

Plaintiffs”). Pet. (Doc. No. 1-1) ¶¶ 1-4. The Petition alleges the following:


1
  In accordance with Local Civil Rule 7.1(i), Plaintiffs obtained leave of court prior to filing
their supplemental brief. See Doc. Nos. 24 and 29. On December 4, 2020, Defendants
filed a response to Plaintiffs’ supplemental brief without court authorization (Doc. No. 31).
Although Defendants’ response was filed in violation of Local Civil Rule 7.1(i), the Court
nonetheless considered it prior to issuing this order.
      Case 5:20-cv-00618-G Document 32 Filed 12/07/20 Page 2 of 11




•   Steve, “acting individually, and as an agent or employee” of Defendants Steve Gary

    Insurance Agency, Inc. (the “Agency”), State Farm Life Insurance Company, State

    Farm Bank, F.S.B., and State Farm VP Management Corp. (collectively, “State

    Farm”), “orchestrated and executed an elaborate scheme” to financially exploit

    Plaintiffs. Id. ¶¶ 11, 15. Steve’s wife, Defendant Nancy M. Gary (“Nancy”),

    allegedly knew about and helped to conceal the financial exploitation. See id. ¶¶

    71, 73.

•   Steve created the Agency, an Oklahoma corporation, in 1994 as a vehicle through

    which to sell insurance and other investment products on behalf of State Farm. Id.

    ¶ 29. “Thereafter, and over the course of many years,” Steve “churn[ed] revenue

    and commissions” by selling Plaintiffs an excessive number of State Farm products,

    including more than 40 life insurance policies. Id. ¶¶ 30-33. Several of these

    policies “insur[ed] the lives of extended family members,” in whose lives “Plaintiffs

    had no insurable interest,” and were issued “without obtaining necessary consent or

    providing mandatory notice to the insured[s].” Id. ¶¶ 32-33. Plaintiffs believe that,

    to procure such policies, Steve forged the insureds’ signatures on the life insurance

    applications and related paperwork. See Pls.’ Suppl. Br. (Doc. No. 30) at 3-4. Apart

    from the life insurance policies, Steve sold Plaintiffs a deferred life annuity and

    persuaded them to invest in mutual funds and to open various checking and money

    market accounts at State Farm Bank, F.S.B. Pet. ¶¶ 47, 51-52, 56-58.

•   From 1994 to 2020, Steve maintained “access to and control over . . . Plaintiffs’

    bank accounts, investments, and insurance policies” and, over the course of this time


                                          2
       Case 5:20-cv-00618-G Document 32 Filed 12/07/20 Page 3 of 11




    period, misappropriated millions of dollars belonging to Plaintiffs. Id. ¶ 14; see also

    id. ¶¶ 15-18. As early as 2006, Steve began processing unauthorized loan requests

    on the life insurance policies he had sold to Plaintiffs, squandering the proceeds for

    his own personal use and enjoyment. Id. ¶¶ 16, 18, 34-40. On several of the

    policies, Steve “unilaterally and without authorization change[d] the beneficiary

    designation” “to name himself as sole successor beneficiary.” Id. ¶¶ 41-45.

•   In or around 2008, Steve began withdrawing funds from Plaintiffs’ deferred life

    annuity and concealing the tax consequences of such withdrawals “by misdirecting

    the resulting 1099’s and by controlling all tax preparation” for the Gary Plaintiffs.

    Id. ¶¶ 48-50 see also id. ¶ 18. As early as April 2010, Steve began making

    “unauthorized transactions” on certain bank accounts held by the Trust Plaintiffs,

    forging his parents’ signatures on checks and impersonating his father on the

    telephone as needed to complete the transactions. Id. ¶¶ 59-65.

•   For years, Steve concealed the foregoing misconduct by:

    (1) maintain[ing] exclusive control of passwords to Plaintiffs’ financial
    accounts; (2) misdirect[ing] Plaintiffs’ mail by putting his own home address
    on Plaintiffs’ policies; (3) misdirect[ing] electronic communication by
    putting his own personal email address on Plaintiffs’ accounts; (4)
    harbor[ing] the key to Plaintiffs’ mailbox and filter[ing] their mail before
    delivering it; and (5) verbally misrepresent[ing] the status and condition of
    Plaintiffs’ financial affairs.

    Id. ¶ 19.

•   In or around March 2018, State Farm initiated an investigation into Steve’s conduct.

    Id. ¶ 68. To aid in the investigation, State Farm scheduled an interview with the

    Gary Plaintiffs for June 8, 2018. Id. ¶ 69. Prior to the interview, Steve and Nancy


                                           3
          Case 5:20-cv-00618-G Document 32 Filed 12/07/20 Page 4 of 11




       “coached and instructed [the Gary Plaintiffs] on how they should answer State

       Farm’s inquiries” and induced them to “execute false and backdated power of

       attorney documents.”     Id. ¶¶ 71-72.     On October 12, 2018, State Farm VP

       Management Corp. terminated Steve for violating “internal processes related to life

       insurance policy loans.” Id. ¶ 77.

       On June 8, 2020, Plaintiffs filed this lawsuit in the District Court of Oklahoma

County, Oklahoma, asserting claims against Defendants for negligence, breach of fiduciary

duty, fraud, conversion, breach of contract, unjust enrichment, bad-faith breach of contract,

and intentional infliction of emotional distress. The lawsuit was removed by Steve and

Nancy to federal court on June 29, 2020. See Notice of Removal (Doc. No. 1).2 Plaintiffs

filed their Motion to Remand on July 28, 2020.

                                         ANALYSIS

       Defendants submit federal jurisdiction is proper under 28 U.S.C. § 1332(a), which

requires complete diversity among the parties—i.e., the citizenship of all defendants must

be different from the citizenship of all plaintiffs. McPhail v. Deere & Co., 529 F.3d 947,

951 (10th Cir. 2008). Defendants contend Plaintiffs are citizens of Oklahoma and, with

the exception of the Agency whose citizenship should be ignored under the doctrine of

fraudulent joinder, Defendants are noncitizens of Oklahoma. See Defs.’ Resp. (Doc. No.

19) at 2-4; Notice of Removal ¶¶ 5-7. Alternatively, Defendants argue the Agency is “not

indispensable” and should therefore be dismissed under Rule 21 of the Federal Rules of Civil


2
  State Farm filed its Notice of Consent to removal on July 7, 2020. See Notice of Consent
to Removal (Doc. No. 5).


                                             4
            Case 5:20-cv-00618-G Document 32 Filed 12/07/20 Page 5 of 11




Procedure. Defs.’ Resp. at 4-6.

  I.   Defendants’ Fraudulent-Joinder Argument

       A.      Standard of Decision

       Under the fraudulent-joinder doctrine, a federal court assessing the propriety of

removal may disregard the citizenship of a nondiverse defendant against whom the plaintiff

has not or cannot assert a colorable claim for relief. Dutcher v. Matheson, 733 F.3d 980,

988 (10th Cir. 2013).       “To establish fraudulent joinder, the removing party must

demonstrate either: 1) actual fraud in the pleading of jurisdictional facts, or 2) inability of

the plaintiff to establish a cause of action against the non-diverse party in state court.” Id.

(alteration and internal quotation marks omitted); see also Hernandez v. Liberty Ins. Corp.,

73 F. Supp. 3d 1332, 1336 (W.D. Okla. 2014).

       “‘[U]pon specific allegations of fraudulent joinder[,] the court may pierce the

pleadings, consider the entire record, and determine the basis of joinder by any means

available.’” White v. Mylan, Inc., No. CIV-12-402-D, 2012 WL 6726593, at *2 (W.D.

Okla. Dec. 27, 2012) (quoting Dodd v. Fawcett Publ’ns, Inc., 329 F.2d 82, 84-85 (10th Cir.

1964)). But “[t]his does not mean that the federal court will pre-try . . . doubtful issues of

fact to determine removability.” Id. (internal quotation marks omitted). The issue must

instead “be capable of summary determination and be proven with complete certainty.” Id.

(internal quotation marks omitted). Any uncertainty regarding the viability of the claims

asserted against the nondiverse party—including “disputed questions of fact” and

“ambiguities in the controlling law”—must be resolved in favor of remand. Montano v.

Allstate Indem., No. 99-2225, 2000 WL 525592, at *2 (10th Cir. Apr. 14, 2000) (internal


                                              5
            Case 5:20-cv-00618-G Document 32 Filed 12/07/20 Page 6 of 11




quotation marks omitted); accord Dutcher, 733 F.3d at 988 (discussing the removing

party’s “heavy burden”).

       B.      Defendants Have Not Shown with “Complete Certainty” That Plaintiffs
               Cannot Prevail Against the Agency

       Defendants argue that Plaintiffs cannot state a colorable claim for relief against the

Agency because it is a “defunct entity” that did not participate in the alleged dealings between

Steve and Plaintiffs. Defs.’ Resp. at 2-4. Defendants support this argument with sworn

testimony from Steve, who avers: (1) that he sold State Farm products through the Agency

from 1994 until January 1998, when he “became directly employed as a manager for State

Farm Insurance”; (2) that he occupied the State Farm managerial role until January 2000,

when he moved to Texas and began selling State Farm products as a sole proprietor; (3) that

the Agency has not engaged in any business since January 1998; and (4) that he “allowed the

[Agency’s] charter . . . to be suspended by the Oklahoma Secretary of State” in 2006. Aff. of

Steven Gary (Doc. Nos. 19-1, 20-1) at 2-3.          Defendants also submit a Certificate of

Suspension showing that the Agency was suspended on August 18, 2006, “for failure to

comply with the requirements of the Oklahoma Tax Act.” Id. at 6. In sum, Defendants’

position is that the sole proprietorship through which Steve has been selling State Farm

products since January 2000 is legally distinct from the Oklahoma-based corporation he

formed in 1994 for that same purpose. See Defs.’ Resp. at 4. They argue that the alleged

wrongdoing is thus attributable not to the Agency, but to the Texas-based sole proprietorship.

       Plaintiffs cast doubt on Defendants’ position by submitting various items of evidence

reflecting “ongoing,” “continuous” Agency operations. Pls.’ Reply (Doc. No. 22) at 3; Pls.’



                                               6
            Case 5:20-cv-00618-G Document 32 Filed 12/07/20 Page 7 of 11




Mot. at 20.       For example, Plaintiffs point out that Steve maintains a website

(www.stevegary.com), a Twitter account (@SteveGaryAgency), and a LinkedIn account

identifying himself as the head of a State Farm insurance agency founded in 1992. See Pls.’

Mot. Exs. 15 (Doc. No. 14-15), 16 (Doc. No. 14-16), 17 (Doc. No. 14-17). Moreover, Steve’s

wife Nancy reports having served as the Operations Manager for her husband’s insurance

agency from 1996 through 2019. See Pls.’ Mot. Exs. 18 (Doc. No. 14-18), 19 (Doc. No. 14-

19). Finally, Plaintiffs point to a lack of evidence showing that the Agency “is dissolved or

otherwise distinct from the current agency operations of Defendant Steve Gary,” e.g., “a

certificate of dissolution, tax returns, payroll records, registrations, [or] department of

insurance records.” Pls.’ Reply at 3-4.

       Plaintiffs likewise offer evidence supporting their theory that Steve, acting by and

through the Agency, sold Plaintiffs a number of fraudulent life insurance policies to churn

commissions and to serve as his own personal line of credit. Specifically, Plaintiffs submit

three Applications for Life Insurance requesting policies on behalf of Plaintiffs insuring the

lives of Leland Scott Gary (Policy No. LF-1446-0456), Stacey Hiebert (Policy No. LF-1446-

0397), and Don Hiebert (Policy No. LF-1446-0430). All three Applications bear the stamp

“STEVE GARY INS. AGENCY, INC.” and were issued in October 1994 when Steve was

undisputedly selling insurance through the Agency. See Pls.’ Suppl. Br. Exs. 1-3 (Doc. Nos

30-1, 30-2, 30-3). Accompanying each Application is an affidavit by the proposed insured

averring:

       The Application for Life Insurance falsely purports to reflect my signature
       consenting to the subject policy being initiated on my life. The handwriting
       and signatures on the subject Application for Life Insurance are not mine. I


                                              7
          Case 5:20-cv-00618-G Document 32 Filed 12/07/20 Page 8 of 11




       did not request, complete, or execute the subject materials.

       I had no knowledge of the Application for Life Insurance . . . nor had I ever
       seen them prior to November 11, 2020.

Pls.’ Suppl. Br. Exs. 4-6 (Doc. Nos. 30-4, 30-5, 30-6).

       As an initial matter, the Court rejects Defendants’ suggestion that Plaintiffs have no

claim for relief against the Agency as a result of the 2006 suspension. Under Oklahoma law,

a corporation that is suspended for nonpayment of franchise taxes forfeits its “right to sue and

defend in any court of this state.” Okla. Stat. tit. 68, § 1212(C). But since those rights “can

be revived and reinstated,” the corporation is not “legally dead, as would be the case if it

were dissolved.” Moncrieff-Yeates v. Kane, 323 P.3d 215, 220 (Okla. 2013) (internal

quotation marks omitted). Consequently, a suspended corporation remains subject to suit

in Oklahoma even though it is unable to defend itself or seek affirmative relief from the

court. See, e.g., Aviation Data Serv., Inc. v. A.C.E. Copier Serv., Inc., 832 P.2d 31, 32-33

(Okla. Civ. App. 1992).

       The Court next considers Defendants’ argument that the Agency did not participate in

the alleged scheme to financially exploit Plaintiffs. The Court concludes, with respect to this

argument, that Defendants have not carried their burden to show with complete certainty that

Plaintiffs cannot prevail on any of their claims against the Agency.

       Defendants rely almost entirely on the self-serving testimony of Steve for the

proposition that the alleged malfeasance was committed not through the Agency but through




                                               8
            Case 5:20-cv-00618-G Document 32 Filed 12/07/20 Page 9 of 11




a legally distinct entity based in Texas.3 Defendants submit no evidence to corroborate

Steve’s testimony. Plaintiffs, on the other hand, have come forward with at least “some

evidence” tending to disprove Defendants’ theory of separate entities. Maples v. FCA U.S.

LLC, No. 15-CV-158-TCK-PJC, 2015 WL 5971092, at *2 (N.D. Okla. Oct. 14, 2015); see

also Wagoner v. Hussey Seating Co., No. 13-CV-352-TCK, 2013 WL 6048853, at *3 (N.D.

Okla. Nov. 14, 2013) (describing “[t]he quantum of evidence” required to defeat removal

as “low”). Moreover, Plaintiffs have offered evidence suggesting that the Agency was

involved in the financial-exploitation scheme at its inception in 1994. This evidence

implicates the Agency in the alleged wrongdoing even assuming, as Defendants argue, that

there exists a legal distinction between the Agency and the Texas-based proprietorship. At

a minimum, the evidence submitted by Plaintiffs creates a fact question on the issue of the

Agency’s involvement, which must be resolved in favor of remand. See Montano, 2000

WL 525592, at *2.

    II.   Defendants’ Rule 21 Argument

          Alternatively, Defendants urge the Court to dismiss the Agency under Rule 21 of the

Federal Rules of Civil Procedure. See Defs.’ Resp. at 4-6. Rule 21 permits the court to

dismiss a dispensable party “at any point in the litigation, including after judgment has

been entered,” in order to “cure a jurisdictional defect.” Ravenswood Inv. Co., L.P. v.

Avalon Corr. Servs., 651 F.3d 1219, 1223 (10th Cir. 2011). “[W]hether a party is


3
  Defendants also argue that Steve was “the only person apparently investigated by
regulators” and “who signed the resulting ‘Letter of Acceptance, Waiver And Consent.’”
Defs.’ Resp. at 4. The Court is not persuaded that the scope of the regulatory investigation
determines the scope of parties that would be liable for the alleged misconduct.


                                               9
         Case 5:20-cv-00618-G Document 32 Filed 12/07/20 Page 10 of 11




indispensable, and whether a dispensable party may be dismissed to maintain diversity”

are matters within the trial court’s discretion. Lenon v. St. Paul Mercury Ins. Co., 136 F.3d

1365, 1369 (10th Cir. 1998). The Supreme Court has cautioned that Rule 21 “authority

should be exercised sparingly” and that courts should “carefully consider whether the

dismissal of a nondiverse party will prejudice any of the parties in the litigation.” Newman-

Green, Inc. v. Alfonzo–Larrain, 490 U.S. 826, 837-38 (1989).

       The Tenth Circuit has recognized the propriety of using Rule 21 to dismiss a

nondiverse party in order to preserve a ruling in which the court and parties have invested

considerable time and effort. See Varley v. Tampax, Inc., 855 F.2d 696, 701 (10th Cir.

1988) (holding that district court should have exercised its discretion to dismiss two

nondiverse defendants in order to “preserve the integrity of its . . . order granting summary

judgment for [defendant] Tampax”). But courts in this circuit have consistently refused to

use Rule 21 in the manner advocated by Defendants—namely, to “create diversity

jurisdiction by carving out the non-diverse parties in a case removed from the state system.”

Shannon v. Val Mejias, No. CIV.A.06-1191-MLB, 2006 WL 3201118, at *5 (D. Kan. Nov.

3, 2006); accord Nichols v. Medtronic, Inc., No. CIV-20-326-F, 2020 WL 3050770, at *4

(W.D. Okla. June 8, 2020); Echols v. OMNI Med. Grp., Inc., 751 F. Supp. 2d 1214, 1217

(N.D. Okla. 2010); Klintworth v. Valley Forge Ins. Co., No. 17-CV-448-JHP-JFJ, 2018

WL 4945237, at *4 (N.D. Okla. Aug. 15, 2018) (R. & R.), adopted, 2018 WL 4521219

(N.D. Okla. Sept. 21, 2018).

       The Court agrees with the foregoing decisions and, accordingly, denies Defendants’




                                             10
         Case 5:20-cv-00618-G Document 32 Filed 12/07/20 Page 11 of 11




request for dismissal under Rule 21.4

                                        CONCLUSION

      For the reasons set forth above, the Court:

      (1) concludes that there is not complete diversity of parties as required to establish

          jurisdiction under 28 U.S.C. § 1332(a) and, therefore, GRANTS Plaintiffs’

          Motion to Remand (Doc. No. 14);

      (2) REMANDS this matter to the District Court of Oklahoma County, Oklahoma;

          and

      (3) DIRECTS the Clerk of this Court to send a certified copy of this Order to the

          Clerk of the state court to which this matter is remanded.

      IT IS SO ORDERED this 7th day of December, 2020.




4
  The Court does not reach the question of whether the Agency is an improperly joined
party under Rule 20 of the Federal Rules of Civil Procedure.


                                            11
